Title: To Thomas Jefferson from Isaac Dayton, 19 October 1802
From: Dayton, Isaac
To: Jefferson, Thomas


          
            Sir/
            Hudson Octr. 19th. 1802
          
          Having understood that a representation has been or is about, to be forwarded to your Excellency upon the subject of removing the Collector & Surveyor of this port, I take the liberty to remind you of the recommendations now in your hands in my favour. Having been honourd with the appointment of Collector of the internal revenue on the dismission of mr. Ten Broeck from that office for delinquency, & haveing exersised that Office but a few months, I hope it will not be deemed, presumptuous in me, to sollicet the Office of Collector, in case that office be vacated; should only the office of surveyor be vacated, I then ask for that appointment.
          I considered it superfluous to trouble your Excellency with any further recommendations.
          With the highest respect & esteem for Your Character I am Your Excellency’s Obedt. Servt.
          
            Isaac Dayton
          
         